          Case 2:18-cv-00009-APG-BNW Document 64 Filed 04/20/20 Page 1 of 2



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 COLLEEN HARRINGTON,                                    Case No.: 2:18-cv-00009-APG-BNW

 4          Plaintiff                                    Order Denying Motion for Summary
                                                                     Judgment
 5 v.
                                                                       [ECF No. 49]
 6 STATE OF NEVADA ex. rel. NEVADA
   SYSTEM OF HIGHER
 7 EDUCATION/COLLEGE OF SOUTHERN
   NEVADA,
 8
        Defendant
 9

10         Defendant State of Nevada moved for summary judgment. In response, plaintiff Colleen

11 Harrington, who was representing herself at that point, requested a continuance because her

12 counsel had withdrawn. Harrington understood that, prior to her counsel withdrawing, the

13 parties had agreed to extend discovery and other deadlines. No stipulation or order to extend the

14 deadlines was entered, however. Her prior counsel also told her that the defendants had not

15 responded to discovery requests. So Harrington requested the defendant be required to produce

16 discovery responses. ECF No. 52. Magistrate Judge Weksler partially granted Harrington’s

17 request and recently reopened discovery and set a new deadline for dispositive motions. ECF No.

18 63.

19         Because Harrington is pro se, I liberally construe her response as one for relief under

20 Federal Rule of Civil Procedure 56(d). Given that she is no longer represented by counsel and

21 that the defendant allegedly did not properly respond to discovery requests before moving for

22 summary judgment, fairness and the preference for resolving cases on their merits dictate that

23
         Case 2:18-cv-00009-APG-BNW Document 64 Filed 04/20/20 Page 2 of 2



 1 she be permitted to conduct discovery before responding to the motion. I therefore deny the

 2 defendant’s motion for summary judgment, without prejudice to refile it at a later date.

 3         I THEREFORE ORDER that the defendant’s motion for summary judgment (ECF No.

 4 49) is DENIED without prejudice.

 5         DATED this 20th day of April, 2020.

 6

 7
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
